DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The Abstract should be made in a single paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hale (2005/0154114).
Regarding claim 1, Hale teaches a handle for razor (see para. [0155], the term “razor parts” includes handles and cartridge housing typically made from polymers) that is made of a composition comprising: 
a) from 60 to 95% by weight of a mixture of polylactic acid (PLA) (see para. 0077) and a bioplastic polymer chosen in the group consisting of polybutylene adipate terephtalate (PBAT), bio-polyethylene (bio-PE), and polybutylene succinate (PBS) (see para. [0070]), wherein the weight ratio polylactic acid/bioplastic polymer ranges from 60/40 to 90/10, and 
b) from 5 to 40% by weight of mineral fillers chosen in the group consisting of calcium carbonate (see para. [0134]) and shells of shellfish, the weight % being relative to the total weight of the handle for razor.
	The Abstract teaches polymer A (polybutylene succinate (PBS)) and polymer (B- polylactic acid (PLA)) ranging about 5%-95% by weight. Therefore, the weight ratio PLA/PBS is within the claimed ration of 60/40.
	Para. [0137] teaches the filler ranging about 5%-95% by weight of the polymer bend (A, B, C).  Therefore, the filler is within 5 to 40% by weight.
	Regarding claims 2-4 and 13, Hale teaches the percentage weight of the polymers A and B, and the filler ranging from 5%-95%. Therefore, Hale reads on the percentage weight in claims 2-4.
	Regarding claims 7, 8, and 15, Hale teaches an additive blowing agents in para. [0104].
	Regarding claim 9, Hale teaches an additive maleic anhydride in para. [0093].
	Regarding claim 10, Hale teaches a vegetable fillers such as wood or flax in para. [0140].
	Regarding claims 11 and 16, Hale teaches the additive being 1%-50% by weight in para. 0106].
	Regarding claim 12, Hale teaches injection molding of the blend of biodegradable polymer in para. [0008] and [0078].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (2005/0154114) in view of Applicant’s admitted prior art (Specification, page 8, lines 16-19).
Hale teaches the fillers being organic fillers.  See para. [0131].
Organic fillers such as oyster shells commercially available by NaturePlast. 
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to use oyster shell fillers as sold by NaturePlast for making the biodegradable polymer in Hale.
Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hale (2005/0154114).
Regarding claim 17, Hale teaches the invention substantially as claimed except for the composition being mixed at a temperature 160º-220ºC and under a pressure 600-1000 bar.
It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to mix the composition at a temperature 160º-220ºC and under a pressure 600-1000 bar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 18, Hale teaches the composition being applied to make razor parts.  It is known in the art that the razor parts comprising a handle and a cartridge.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to use the composition in claim 1 for making the razor parts comprising a handle and a cartridge.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724